Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
Applicant’s Amendment
Applicant’s Amendment filed 4/12/2022 has been received and entered.  Claim 43 has been amended, and claims 1-42, 47-50, 52, 53, 56-62 have been cancelled.
Claims 43-46, 51, 54, 55, 63-76 are pending.

TrackOne Request
	Applicants’ TrackOne request filed 4/21/2021 was acknowledged (see Granted paper entered 6/4/2021).  This is the first RCE filed-no TrackOne request filed, and required an extension of time.


Election/Restriction
Applicant’s election without traverse of Group 3 in the reply filed on 11/12/2019 was acknowledged.
It is noted that the claims drawn to the non-elected inventions of products were cancelled, and that the method was elected.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 43-46, 51, 52, 54, 55, 63-76, drawn to a method of determining genetic changes over time in a tumor are currently under examination.

Priority
	This application filed is a 371 National stage filing of PCT/US2015/067717 filed 12/28/2015, which claims benefit to US provisional applications 62/155763 filed 5/1/2015 and 62/098426 filed 12/31/2014. 
No comments regarding the summary of priority has been made in the instant response.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2022 and 4/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 43 objected to because of the typographical error of ‘a a heterogeneous’ is withdrawn.  
The amendment to the claim has obviated the basis of the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-46, 51, 52, 54, 55, 63-76 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the limitation of ‘at least 5000 polynucleotides’ is withdrawn.
The limitation ‘5000’ has been deleted obviating the basis of the rejection.

Claims 43-46, 51, 52, 54, 55, 63-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the limitation of ‘at least 70 genes’ for the range of at least, and for the combination of providing a million reads and a panel of 70 genes which correspond to genomic regions.  In review of the specification this appears to be limitation and scope not specifically contemplated.  Applicants note [0057] and [009] for support of the amendment.  It is noted that [0057] is a description of a drawing in which 70 named genes which displayed variation in cancer were identified and characterized, but not the general concept and range of ‘at least’ or for the generic idea of a list of specific genes ‘corresponding to genomic regions’ as amended.  For the limitation of sequencing at least 1,000,000 polynucleotides at [0090] the specification provides a general teaching for what next generation platforms can provide:
“Typically, the DNA sequencer will employ next generation sequencing (e.g., Illumina, 454, Ion torrent, SOLiD). Sequence analysis can be performed by massively parallel sequencing, that is, simultaneously (or in rapid succession) sequencing any of at least 100,000, 1 million, 10 million, 100 million, or 1 billion polynucleotide molecules. Sequencing methods may include, but are not limited to: high-throughput sequencing, pyrosequencing, sequencing-by- synthesis, single-molecule sequencing, nanopore sequencing, semiconductor sequencing, Atty Dkt No: 42534-714.301sequencing-by-ligation, sequencing-by-hybridization, RNA-Seq (Illumina), Digital Gene Expression (Helicos), Next generation sequencing, Single Molecule Sequencing by Synthesis (SMSS) (Helicos), massively-parallel sequencing, Clonal Single Molecule Array (Solexa), shotgun sequencing, Maxam-Gilbert or Sanger sequencing, primer walking, sequencing using PacBio, SOLiD, Ion Torrent, Genius (GenapSys) or Nanopore (e.g., Oxford Nanopore) platforms and any other sequencing methods known in the art.”

but fails to provide support for a million uniquely tagged polynucleotides, or of the million at least 70 would be analyzed and possibly informative for the analysis.  As a whole the specification appears to teach the use of known sequencing methods and platforms, some of which may provide large amounts of read data for 1000000 reads, and in the analysis and correlation of data the use of large patient bases to determine the relevance of any single sample, and general concept of using barcodes to label nucleic acids from a sample source, but fails to provide the specific combination of limitations for a total number of tagged polynucleotides and selection of a panel of at least 70 as set forth in the claims as amended.
	Dependent claims fail to clarify the issue and are included in the basis of the rejection as they rely on practicing the steps of the independent claims.  Amending the claims using the limitations consistent with their contemplated use in the specification would address the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-46, 51, 54, 55, 63-74, 75-76 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims were previously amended to require sequence reads ‘tracked back to single original cell-free nucleic acid molecules’, and now amended to provide ‘using at least the sequences of the molecular barcodes’ however it is unclear what particular steps are required for tracking to meet this limitation, and why this step and embodiment of tracking is performed in the context of the claim as a whole.  More specifically, the first step provides tagging cell free DNA with ‘molecular barcodes attached to a heterogeneous population’, and there does not appear to be any specificity for the step to be able to discriminate a barcode to a single original molecule.  It is noted that at [0095] it teaches:
“Sequencing and bioinformatics methods that reduce noise and distortion are particularly useful when the number of target polynucleotides in a sample is small compared with non-target polynucleotides. When the target molecules are few in number, the signal 
-24-from the target may be weak. This can be the case, for example, in the case of cell free DNA, where a small number of tumor polynucleotides may be mixed with a much larger number of polynucleotides from healthy cells.”
 
And further that:

“Molecular tracking methods can be useful in such situations. Molecular tracking involves tracking sequence reads from a sequencing protocol back to molecules in an original sample (e.g., before amplification and/or sequencing) from which the reads are derived. Certain methods involve tagging molecules in such a way that multiple sequence reads produced from original molecules can be grouped into families of sequences derived from original molecules.”

However, since the claims require obtaining a sample from a patient it is unclear what has to be tracked since it represents one sample.  It is unclear if other steps are involved in the process requiring tracking but not recited, or what or how additional information related to tracking is to be used in the method as claimed.  Dependent claims fail to clarify the issue and are included in the basis of the rejection as they rely on practicing the steps of the independent claims.  Amending the claims using the limitations consistent with their contemplated use in the specification would address the basis of the rejection.
Response to Applicant’s arguments
Applicants summarize the basis of the rejection and note the support throughout the specification for molecular tracking within a sample, and the use of molecular barcodes versus sample barcodes that provide for the basis of tracking sequences to a single molecule.
In response, a review of the specification fails to define ‘molecular barcode’ in such a way to limit the instant claims consistent with Applicants position.  It is noted that the specification does provide known exemplary methods for tagging nucleic acids at [0095] for example:
“ Molecular tracking methods can be useful in such situations. Molecular tracking involves tracking sequence reads from a sequencing protocol back to molecules in an original sample (e.g., before amplification and/or sequencing) from which the reads are derived. Certain methods involve tagging molecules in such a way that multiple sequence reads produced from original molecules can be grouped into families of sequences derived from original molecules. In this way, base calls representing noise can be filtered out. Such methods are described in more detail in, for example, WO 2013/142389 (Schmitt et al.), US 2014/0227705 (Vogelstein et al.) and WO 2014/149134 (Talasaz et al.). 

However, the present claims provide in the first step of the method for broadly ‘providing a plurality of tagged cell-free nucleic acid molecules’ which ‘comprises molecular barcodes’.  While reference to known techniques for tagging molecules are provided in the specification, they do not appear to define nor limit the claim limitations in a way to address the basis of the rejection.  Therefore, for the reasons above and of record, the rejection is maintained.
Amending the claims to be consistent with Applicants arguments with support from the specification could address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43-46, 51, 54, 55, 63-76 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Independent claim 43 has been amended and still is generally directed to identifying somatic changes which are detected in analyzing cfDNA from a subject that has a tumor.  More specifically, a) recites that the cfDNA is a heterogeneous population of the original cell-free nucleic acids, and b) to indicate that there is sequencing of a subset of ‘at least 1,000,000 polynucleotides’ are used to generate the sequence reads and a panel of 70 genes are ‘tracked’ over time for possible changes to a given sequence.
The specification finds literal support for the term ‘barcode’ 14 times and teaches:
“[00150] Following the isolation/extraction step, any of a number of different sequencing operations may be performed on the cell free polynucleotide sample. Samples may be processed before sequencing with one or more reagents (e.g., enzymes, unique identifiers (e.g., barcodes), probes, etc.). In some cases if the sample is processed with a unique identifier such as a barcode, the samples or fragments of samples may be tagged individually or in subgroups with the unique identifier. The tagged sample may then be used in a downstream application such as a sequencing reaction and individual molecules may be tracked to parent molecules. 
[00151] The cell free polynucleotides can be tagged or tracked in order to permit subsequent identification and origin of the particular polynucleotide. The assignment of an identifier to individual or subgroups of polynucleotides may allow for a unique identity to be assigned to individual sequences or fragments of sequences. This may allow acquisition of data from individual samples and is not limited to averages of samples. In some examples, nucleic acids or other molecules derived from a single strand may share a common tag or identifier and therefore may be later identified as being derived from that strand. Similarly, all of the fragments from a single strand of nucleic acid may be tagged with the same identifier or tag, thereby permitting subsequent identification of fragments from the parent strand. In other cases, gene expression products (e.g., mRNA) may be tagged in order to quantify expression. A barcode or barcode in combination with sequence to which it is attached can be counted. In still other cases, the systems and methods can be used as a PCR amplification control. In such cases, multiple amplification products from a PCR reaction can be tagged with the same tag or identifier. If the products are later sequenced and demonstrate sequence differences, differences among products with the same identifier can then be attributed to PCR error. Additionally, individual sequences may be identified based upon characteristics of sequence data for the read themselves. For example, the detection of unique sequence data at the beginning (start) and end (stop) portions of individual sequencing reads may be used, alone or in combination, with the length, or number of base pairs of each sequence read to assign unique identities to individual molecules. Fragments from a single strand of nucleic acid, having been assigned a unique identity, may thereby permit subsequent identification of fragments from the parent strand. This can be used in conjunction with bottlenecking the initial starting genetic material to limit diversity. 
[00152] Further, using unique sequence data at the beginning (start) and end (stop) portions of individual sequencing reads and sequencing read length may be used, alone or combination, with the use of barcodes. In some cases, the barcodes may be unique as described herein. In other cases, the barcodes themselves may not be unique. In this case, the use of non-unique barcodes, in combination with sequence data at the beginning (start) and -43-end (stop) portions of individual sequencing reads and sequencing read length may allow for the assignment of a unique identity to individual sequences.”

As for the term ‘tracking’ support is found 8 times in the specification which teaches:
“Molecular tracking methods can be useful in such situations. Molecular tracking involves tracking sequence reads from a sequencing protocol back to molecules in an original sample (e.g., before amplification and/or sequencing) from which the reads are derived. Certain methods involve tagging molecules in such a way that multiple sequence reads produced from original molecules can be grouped into families of sequences derived from original molecules. In this way, base calls representing noise can be filtered out. Such methods are described in more detail in, for example, WO 2013/142389 (Schmitt et al.), US 2014/0227705 (Vogelstein et al.) and WO 2014/149134 (Talasaz et al.).”

which appear to provide for the indication that methods of using barcodes for tracking, in ways and methods known in the art, but the claims nor the specification provide for the specific limitations provided in these cited references.
Dependent claims 75-76 provide for possible result interpretation of types of mutations that may be observed, as amended when tumor heterogeneity or copy number difference may be detected/determined to be present among the genes in the panel of reads.
Additionally, as noted previously ‘generating a tumor response map” by normalizing and applying a scaling factor to provide for a graphical representation in review of the specification for the requirements of this step, at paragraph [00124] teaches a graphical map is:
 “FIG. 9B shows an exemplary process to generate genetic reports, including a tumor response map and associated summary of alterations. A tumor response map is a graphical representation of genetic information indicating changes over time in genetic information from a tumor, e.g., qualitative and quantitative changes. Such changes can reflect response of a subject to a therapeutic intervention.”

and for the steps that result in the response map at paragraph [00134] it teaches:
 “Next, a tumor response map is generated. To generate the map, the process can comprise normalizing the quantities for each gene alteration for rendering across all test points and then generates a scaling factor (34). As used herein, the term "normalize" generally refers to means adjusting values measured on different scales to a notionally common scale. For example, data measured at different points are converted/adjusted so that all values can be resized to a common scale. As used herein, the term "scaling factor" generally refers to a number which scales, or multiplies, some quantity. For example, in the equation y = Cx, C is the scale factor for x. C is also the coefficient of x, and may be called the constant of proportionality of y to x. The values are normalized to allow plotting on a common scale that is visually-friendly.”

and appears to provide for how the graph is presented for a ‘visually-friendly’ presentation of the data, and does not appear to necessarily change the data and given the broad general nature of the steps appears dependent on the data for what normalization would or could encompass or generally be done, as well as the need for a scaling factor.
In review of the guidance of the specification, none of the new limitations appear to affect the data per se and are consistent with known methods previously used to tag and track nucleic acids to a sample, and for the resulting data may provide for a means to simply interpret the data in graphical form which may be easier to read in a common scale.  Overall, the limitations required of the claims do not appear to have affected the scope of the claims with respect to a requirement that a plurality of tagged cfDNA sequences being provided/sequenced over time for analysis except the number initially provided by sequencing; and require providing a series of tagged/barcoded samples containing cfDNA over time, sequencing the cfDNA in the samples, and determining with a computer implemented method any somatic change or variant within the reads over time and representing the results graphically if present.  Dependent claims have been amended to correct grammatical issues, and still provide for what the quantitative measure is and how the information from the analysis is presented, as well as the source of the cfDNA being in the blood, plasma or serum and how it is tagged for preparation of sequencing.

For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method of providing, sequencing and analyzing tagged cfDNA reads.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence read data for possible sequence changes over time and c) determination of possible changes and graphically presenting the information in a normalized and a scaled presentation if present.   As amended the claims still provide the step where a quantitative measure is determined, and now the determination is displayed as a normalized and scaled representation of the step.  The step of determining given the guidance of the specification and art of record, requires the step of aligning and comparing sequence to arrive at the identification of possible changes in the read sequences are considered instructional steps.  The claim requires computing similarity scores based for potential differences, and thus determine a potentially somatic sequence changes.  The judicial exception is a set of instructions for analysis of sequence data and falls into the category of a mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  
In prosecution the claims have been amended to recite ‘sequencing at least 1,000,000’ (from 5000) of the polynucleotides and in review of the specification the claims do not require any specific means in which the subset of 5000the panel of 70 is provided, nor what they represent beyond that they were derived from a sample.  In review of the specification and the requirement of the claims, the importance of 70 and what it represents relative to the data analyzed does not suggest a complexity rather simply an amount of reads to be analyzed, and could represent  copies of an amplified locus of interest or  random reads which are not necessarily informative to the analysis steps.  Further, while step a) of the claim as amended appears to be directed to analysis of reads from a single patient, the specification teaches that the plurality can be interpreted as read data, and suggests that alignment and quantification of the types and number of variants at a specific allele/locus of interest would be a simple matter of observation.  Given the plain meaning and general guidance of the specification, the plurality can be of one target of interest (see claim 44 for limitation of same locus), making the alignment and comparison straightforward.  In view of the guidance of the specification would target sequencing a limited number of specific genes (supported in the explanation and figure 10D for example).  Comparison and analysis of specific sequences can be performed by observation in one’s mind or on paper, and can be represented with a simple graph with any choice of colors of any changes if observed in the data.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element which is directed to obtaining the read data that is subsequently analyzed in the judicial exception and does not appear to be a practical application of the judicial exception.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  Dependent claims set forth further indication of how the results are presented, an indication of the specific sequences analyzed are ‘oncogenes’ (see claim 54), and that over the time period the patient was being treated (claim 64).  With respect to treatment, it is noted that this is prior to the sample be analyzed, and the method as a whole is broader than this requirement and in this embodiment simply analyzes samples to observe possible changes or correlations to the presences of detectable cfCNA within a sample.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data which were well known and conventional (see for example Forshew et al 2012 and Ding et al 2012).  Additionally, steps for providing barcodes for sequencing or for tagging sequences for downstream processing were also known (see for example Schmitt et al, Vogelstein et al and Talasaz et al, as acknowledged in the specification in [0095]) and used for subsequent sequence read analysis.  The data obtained from the steps considered the additional element are separate and appear to provide data for subsequent analysis and the judicial exception does not affect these steps, and as such, the claims do not provide for any additional element to consider under step 2B as a practical application or significantly more than analyzing possible changes within a sample as a whole.  It is noted that in prosecution the method was amended so that the analysis is ‘by a computer’, however in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data of cfDNA possibly present in sample.  For implementing with a computer, while the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Response to Applicants arguments
Applicants note the amendment to the claims for providing 1,000,000 sequence reads and that a panel of 70 genes corresponding genomic regions are analyzed over time.  For Step 2A, Prong 1, Applicants argue that including sequencing 1,000,000 polynucleotides to generate sequence reads can not be performed in one’s mind.  Further that analyzing a panel of 70 genes is not a mental process.
In response, it is agreed that a physical step of sequencing is not a mental step, but rather an additional element that was addressed in Step 2B of the 101 analysis.  However, the analysis of the reads is considered part of the judicial exception.  As amended, providing 70 sequences to analyze for possible changes to a sequence over time does not appear to be beyond observation.  Once a sequence is aligned, ie for aligned sequence reads provided over time, one simply has to scan the aligned reads for possible differences between the aligned reads and appears to be an observational step one can easily perform.
Under Step 2B, Prong two Applicants provide a summary of the rejection, and argue that the claims as a whole provide for an improvement to sequencing, determining a quantitative measure of variants among the  polynucleotides and an improved physical display of the quantitative measures, and that there is no evidence of record that a graphical representation of quantities of a tumor response map are conventional or known.  
Initially it is noted that there is no requirement or steps provided in the claims that the analysis results necessarily in useful information, or that it is applied to the treatment of a patient for analysis relative a practical application of the judicial exception.  With respect to evidence, for possible improvements over the cited art it is unclear what the improvements are provided by the instant claims, for example it has been noted that Ding et al provide a detailed study of the clonal evolution in AML by whole genome sequencing and provide for over 5000 reads in the analysis.  Also, the analysis of Ding et al. of AML samples over time of several specific alleles demonstrates that mutation clusters can be detected, and extend previous studies that copy number, presences of SNPs and other alterations in breast and pancreatic cancer metastases can successfully be analyzed by analyzing sequences over time, and that correlations for specific changes could be identified and correlated to more successful chemotherapeutic treatment and patient care.  Similarly, Forshew et al. provide for methods that analyze cfDNA as a non-invasive means for identifying and monitoring cancer mutations by sequence analysis (providing for steps a and b, and analysis elements of c and d).  Forshew et al teach isolating cfDNA to study metastasis in cancer patients and demonstrate that several gene alterations can be detected and correlated with patient prognosis/diagnosis.  In the methods, Forshew et al. provide for sequencing of alleles/genes of interest where the sample is amplified and PCR barcoded for analysis.  The frequency of alterations are identified, and analyzed over time for clinical relevancy.  Providing barcodes to a sample source which are known and used in some sequencing platforms and protocols also do not appear to provide any additional improvement to the claims.  While it is generally acknowledged that in patient care it is practical to provide clinical analysis of a patients status, and to monitor and treat the patient over time (as appears to be provided by Forshew and Ding and the art of patient care as a whole), the present claims do not appear to provide for significantly more than steps to analyze read data from a cancer patient to identify a possible correlation that may exist in 5000 reads, nor a specific or practical application of the analysis steps as set forth in the claims.  The mathematical process of normalizing and scaling of data if necessary appears to be simply a manipulation of the data for possibly variations on graphical views or means of comparison, but do not fundamentally change the data, and it is unclear how a graphical presentation of stat is any improvement over providing the data in a table form and is simply a means of exhibiting the data analysis.
As stated above and in the record, in the basis of the rejection it was noted that changes in cfDNA were known and could be used to monitor cancer progression.  Noting the teachings of Forshew et al 2012, analysis of variants/mutations in cfDNA was performed and Forshew et al specifically teach that changes over time over time to monitor for relapse (see page 8, bridging columns 1 and 2 for example).  Applicants argument that cancer treatment can be challenging, however the present claims do not provide for treatment and provide for the same type of monitoring of cancer in a patient as provided by Forshew et al who reduce to practice monitoring ovarian cancer in a patient over time.  Additionally, the claims do not provide a subsequent step of treatment where the judicial exception of analysis is practically applied, and given the guidance and evidence of record, the steps as a whole do not appear to provide for significantly more.  In review of the specification, there does not appear to any guidance on how any specific change would result in any form of treatment or care of a patient if identified among the reads over time.
In prosecution it has been acknowledged that the claims require providing barcoded cfDNA molecules and are tangible elements, and evidence that these claim limitations are not a mental process.  Examiner has considered them as additional elements.  However, the presence of additional elements is not by itself sufficient to make a recited judicial exception patent eligible.  In the current analysis of the claims based on the breadth and guidance of the specification, it was found that the additional elements were known conventional steps for providing sequence reads, and that the judicial exception was a separate process of analyzing the read data that did not affect how the data was obtained.  Unlike in Diehr, the analysis provided information about the orientation of the package as it was transported affecting the method as a whole, whereas here the information provided in the form of a plurality of sequence reads are simply analyzed and the analysis results displayed without affecting the process as a whole.  As noted, at the time of filing it was known that tumors produce cfDNA and that increased quantities were detected in the circulation which were analyzed by a variety of methods.  The claims do not appear to provide for an improvement to sequencing, or as a whole to monitoring variation in cancer/tumor development as evidenced by both Forshew et al 2012 and Ding et al 2012.
Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 43-46, 51, 54, 55, 63-76 are rejected under 35 U.S.C. 103 as being unpatentable over Forshew et al (2012), Ding et al (2012), Fan et al (2008), Vogelstein et al (US Patent 9476095), Schmitt et al (US Patent 9752188) and Schmitt et al (PNAS 2012).
Independent claim 43 has been amended and still is generally directed to identifying somatic changes which are detected in analyzing cfDNA from a subject that has a tumor.  More specifically, b) has been amended to recite that there is sequencing of a subset of ‘at least 1,000,000 polynucleotides’ are used to generate the sequence reads for further analysis and a wherein clause reciting that they ‘corresponding to a plurality of genomic regions from each of at least 70 genes with a panel’ to the starting sample using the molecular barcodes attached in step a).  As amended, claim 43 requires identifying somatic changes which are detected in analyzing cfDNA from a subject that has a tumor specifically steps a-c require providing a series of tagged/barcoded samples containing cfDNA over time, sequencing the cfDNA in the samples, and determining with a computer implemented method any somatic change or variant within the reads over time and representing the results graphically if present in the sample data.  Step c requires a determination step where the data is scaled and normalized for presentation of the final graphical representation.  Dependent claims have not been amended, and provide for what the quantitative measure is and how the information from the analysis is presented, as well as the source of the cfDNA being in the blood, plasma or serum and how it is tagged for preparation of sequencing.
At the time of filing it was known that cancer cells represented a variety of genetic alterations, and sometimes the alterations resulted in specific characteristics such as relapse after treatment.  For example, Ding et al provide a detailed study of the clonal evolution in AML by whole genome sequencing.  The analysis of Ding et al. of AML samples over time of several specific alleles demonstrates that mutation clusters can be detected, and extend previous studies that copy number, presences of SNPs and other alterations in breast and pancreatic cancer metastases can successfully be analyzed by analyzing sequences over time, and that correlations for specific changes could be identified and correlated to more successful chemotherapeutic treatment and patient care (providing for steps c and d of the instant claims and embodiments of steps a and b).  Ding et al. use skin controls and patient sample specimens in the analysis, and do not teach the use of cfDNA in the analysis.  However, Forshew et al. provide for methods that analyze cfDNA as a non-invasive means for identifying and monitoring cancer mutations by sequence analysis (providing for steps a and b, and analysis elements of c and d).  Forshew et al teach isolating cfDNA to study metastasis in cancer patients and demonstrate that several gene alterations can be detected and correlated with patient prognosis/diagnosis.  In the methods, Forshew et al. provide for sequencing of alleles/genes of interest where the sample is amplified and PCR barcoded for analysis.  The frequency of alterations are identified, and analyzed over time for clinical relevancy.  Forshew provides evidence that deep sequencing of cfDNA can be used to detect abundant and rare mutations in patients with cancer.  Fan et al is provided as evidence that measurements of cfDNA can be used to measure changes in chromosomes, such as aneuploidy which is sometimes present in the cells of a tumor.  Fan et al provide for HTS and sequencing depth that would provide for at least 5000 sequence reads/polynucleotides that could be present in the sample.  Both references of Schmitt et al are provided for the teaching of duplex consensus sequencing and the ability to reduce sequencing errors by independently tagging and sequencing sequences of a target of interest.  Further, data workflow where sequence reads are analyzed and filtered using the tags to group into families and comparing the sequences to a reference as part of the analysis.  For the analysis, the claims require sequencing to obtain the reads for alignment and comparison.  The specification provides that known methods can be used for tagging and sequencing.  Vogelstein et al. provide methodology related to the area of nucleic acid sequencing In particular, more specifically to manipulative and analytic steps for analyzing and verifying the products of low frequency events.  Vogelstein teach that genetic mutations underlie many aspects of disease, and that their measurement is critical to several fields of research Luria and Delbruck's classic fluctuation analysis is a prototypic example of the insights into biological processes that can be gained simply by counting the number of mutations in carefully controlled experiments counting de novo mutations in humans, not present in their parents and that counting genetic or epigenetic changes in tumors can inform fundamental issues in cancer biology.  Further, the importance of detection of such mutations, particularly at a stage prior to their becoming dominant in the population, will likely be essential to optimize therapy Detection of donor DNA in the blood and in neoplastic diseases, which are all driven by somatic mutations, the applications of rate mutant detection are manifold, can be used to help identify residual disease at surgical margins or in lymph nodes, or to follow the course of therapy.
Each of Forshew et al, Vogelstein et al and Ding et al provide for graphical representation of their analysis and both indicate that some alleles would be over-represented and under-represented based on the level of sequence depth and based on the biology of the alleles of the cancer and it’s progression that is being studied, but they fail to specifically state that the data points should be normalized and scaled for graphical representation.  The instant claims are broad in the requirement of these amended steps, and review of the specification does not define a specific requirement or outcome of the steps except to provide a visually friendly representation of the data (see support for the amendment and teaching: “As used herein, the term "normalize" generally refers to means adjusting values measured on different scales to a notionally common scale. For example, data measured at different points are converted/adjusted so that all values can be resized to a common scale. As used herein, the term "scaling factor" generally refers to a number which scales, or multiplies, some quantity. For example, in the equation y = Cx, C is the scale factor for x. C is also the coefficient of x, and may be called the constant of proportionality of y to x. The values are normalized to allow plotting on a common scale that is visually-friendly.”).  Forshew et al and Ding et al both provide for clustering and statistical analysis of the read data, and graphical representations in different graphs for different experiments to provide the appropriate scale to interpret the data (see for example Fig 2 of Forshew et al in analyzing frequency by different methods or Ding et al Fig 1 providing variant alleles in the primary and relapse samples).  By providing allele frequency, they both provide the guidance for calculations that normalize and provide a scale in which the data can be represented.
Given both Forshew et al and Ding et al provide the analysis and monitoring cancer progression over time in a patient, and show that the use of cfDNA can be used as a non-invasive means to analyze the status of the cancer in a patient, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide tagged nucleic acids for sequencing and analyzes the sequence data for changes correlated to proper patient care.  The teaching of Shcmitt and Fan provide for guidance and evidence of methodology where tags are used to detect variants that may exist in cfDNA present in the blood.  Providing the results in a graphical representation which would require normalization and scaling to easily compare the results is an obvious means to present data for easier comparison. One having ordinary skill in the art would have been motivated to use cfDNA given the success of Forshew et al. and extend it to the many other changes and alleles identified by Ding et al. or to any other number of important alterations known and identified for other specific types cancers.  Forshew et al and Ding et al provide the analysis of oncogenes as a locus and in the reference graphically provide for the results.   There would have been a reasonable expectation of success given the results of both Forshew et al (2012) and Ding et al demonstrating the versatility cfDNA as a sample source and the specific variants demonstrated in relapse patients for use in patient care.
Thus, the claimed invention as a whole was clearly prima facie obvious.

Response to Applicants Arguments
To the extent that the arguments apply to the instant rejection, it is noted that the amendment to the claims provide for molecular barcodes to be attached to a heterogeneous population, and appear to be anticipated by providing the use of a barcode during HTS methods and by Forshew who provides for the use of barcodes in the analysis process.  Vogelstein et al has been cited to provide for limitations and steps where multiple barcodes are used to tag a sample.  Additionally, Schmitt et al is now provided to demonstrate that techniques that require unique barcodes are known and used to filter and analyze sequences to reduce possible errors that could occur as part of the methodology of sequencing.  The use of barcodes in the process are provided for sample identification, and appear to anticipate the limitation of ‘tracking’ as broadly provided in the instant claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joseph Woitach/            Primary Examiner, Art Unit 1631